 1
 2
 3
 4
 5
 6
 7                                   UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 8                                          FRESNO DIVISION
 9
     Salvador Vazquez,                               Case No. 1:18-cv-00939-DAD
10
                   Plaintiff,                        STIPULATION AND (PROPOSED) ORDER
11                                                   FOR THE AWARD OF ATTORNEY FEES
                           v.                        UNDER THE EQUAL ACCESS TO JUSTICE
12                                                   ACT (EAJA)
13 ANDREW SAUL, Commissioner of                      28 U.S.C. § 2412(d)
     Social Security,
14
                   Defendant.
15
             TO THE HONORABLE ERICA P GROSJEAN , MAGISTRATE JUDGE OF THE UNITED
16
     STATES DISTRICT COURT:
17
             The Parties through their undersigned counsel, subject to the Court’s approval, stipulate that
18
     Plaintiff be awarded attorney fees in the amount of THREE THOUSAND DOLLARS, and 00/100
19
     ($3,000.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount
20
21 represents compensation for all legal services rendered on behalf of Plaintiff by counsel in connection
22 with this civil action, in accordance with 28 U.S.C. § 2412(d). Plaintiff to also be awarded costs in the
23 amount of $418.33 which represents $400 filing fee and $18.33 in US Postage.
24           After the Court issues an order for EAJA fees to Plaintiff, the government will consider the

25 matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
26 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
27 whether the fees are subject to any offset allowed under the United States Department of the
28
 1 Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
 2 whether they are subject to any offset.
 3          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
 4 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 5 and costs to be made directly to counsel, pursuant to the assignment executed by Plaintiff. Any
 6
     payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
 7
            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA fees, and
 8
     does not constitute an admission of liability on the part of Defendant under the EAJA. Payment of
 9
     THREE THOUSAND DOLLARS, and 00/100 ($3,000.00) in EAJA attorney fees and FOUR
10
     HUNDREND EIGHTEEN DOLLARS AND 33/100 ($418.33) in costs shall constitute a complete
11
     release from, and bar to, any and all claims that Plaintiff and Plaintiff’s attorney, Jonathan O. Peña,
12
     may have relating to EAJA attorney fees in connection with this action.
13
            This award is without prejudice to the rights of Plaintiff’s attorney to seek Social Security Act
14
15 attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
16                                                 Respectfully submitted,

17
     Dated: July 24, 2019                  /s/ Jonathan O. Peña
18                                                 JONATHAN O. PEÑA
19                                                 Attorney for Plaintiff

20
     Dated: July 26, 2019                  MCGREGOR W. SCOTT
21                                             United States Attorney
                                               DEBORAH LEE STACHEL
22                                             Regional Chief Counsel, Region IX
                                               Social Security Administration
23
24                                            By: _*__ Donna Wade Anderson ____
                                                  Donna Wade Anderson
25                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
26                                                (*Permission to use electronic signature
                                           obtained via email on July 26, 2019).
27
28
                                                        -2-
 1                                               ORDER
 2
 3          Pursuant to the Parties’ stipulation, IT IS ORDERED that Plaintiff be awarded attorney fees in

 4 the amount of THREE THOUSAND DOLLARS, and 00/100 ($3,000.00) under the Equal Access to
 5 Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal services
 6 rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28
 7 U.S.C. § 2412(d). IT IS FURTHER ORDERED that Plaintiff shall be awarded costs in the amount of
 8 $418.33 which represents $400 filing fee and $18.33 in US Postage.
 9
10 IT IS SO ORDERED.
11      Dated:     July 26, 2019                             /s/
12                                                    UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -3-
